DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 16 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that paragraph 38 of Bellotti failed to disclose that data derived from the wave propagation is used to model or otherwise visualize defects within the test material.
Examiner respectfully disagrees. Paragraph 38 of Bellotti teaches “The thickness of the test material for which the device as described herein can detect defects through the entire thickness will vary with the materials and construction of the test material”. Also, Bellotti teaches “This provides the user viewing the screen to visually and intuitively identify the location of each test result on the surface image” in paragraph 72.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (U.S. Publication No. 20170074830) in view of Kollgaard et al. (U.S. Publication No. 20080156096) and Holmes et al. (U.S. Publication No. 20140118530).
Regarding claim 1, Bellotti teaches a method of performing a non-destructive examination of a composite structure, the method comprising: coupling an automated tap tester device (Paragraph 78, “The user may also select whether the test will be in a single tap mode, in which the hammer makes only a single impact of the test material, or automation mode, in which the hammer continuously impacts the test material surface, until the user instructs the test to end”) to a surface of the composite structure (Fig.5 and paragraph 23); performing, with a tapping member (Fig.1E, 56) of the automated tap tester device, a plurality of tapping impacts on the surface within a testing area; and perform the plurality of tapping impacts at different locations within the testing area; receiving a plurality of acoustic signals associated with the plurality of tapping impacts (Paragraphs 6-7); and modeling sub-surface damage based on an analysis of the plurality of acoustic signals (Paragraph 38).
Bellotti is silent about identifying surface damage on the composite structure and coupling the tester device to a surface of the composite structure at a location of the 
Kollgaard teaches identifying surface damage on the composite structure (Fig.7 and paragraph 45) and coupling the tester device to a surface of the composite structure at a location of the surface damage, the tester device oriented to position over the surface damage and modeling sub-surface damage associated with the surface damage based on an analysis of the plurality of acoustic signals (Paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Bellotti’s device to test a surface of a composite structure with surface damage because when an impact site is observed on a surface, it is good practice to inspect the structure for hidden damages residing below surface portions as taught by Kollgaard.
The combination of Bellotti and Kollgaard is silent about wherein an opening in the automated tap tester device defines a field of operation, the automated tap tester device oriented to position the field of operation over the surface, and the testing area is defined by the field of operation, wherein the tapping member is movable to traverse the field of operation.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount Bellotti’s testing device onto Holmes’ frame and rail system because Holmes’ frame and rail system would provide a more accurate positioning system for Bellotti’s testing device.
Regarding claim 2, the combination of Bellotti, Kollgaard and Holmes teaches all the features of claim 1 as outlined above, Bellotti further teaches receiving a plurality of acoustic signals comprises: receiving a plurality of first acoustic signals having a first signature, wherein the first signature is associated with a non-damaged area of the composite structure (Paragraph 41); and receiving a plurality of second acoustic signals having a second signature different than the first signature, wherein the second signature is associated with a damaged area of the composite structure (Paragraph 40).
Regarding claim 5, the combination of Bellotti, Kollgaard and Holmes teaches all the features of claim 1 as outlined above, Bellotti further teaches wherein performing a plurality of tapping impacts comprises: performing the plurality of tapping impacts across the testing area (Paragraphs 71-72).
The combination of Bellotti, Kollgaard and Holmes is silent about adjusting an impact path defined by the plurality of tapping impacts based on an iterative analysis of each acoustic signal received after performance of the plurality of tapping impacts.
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, Bellotti teaches a method of examining a composite structure, the method comprising: receiving tapping impact data associated with performance of a plurality of tapping impacts on a surface of the composite structure (Paragraphs 6-7), wherein the plurality of tapping impacts are performed within a testing area, and wherein the tapping impact data is based on a plurality of acoustic signals associated with the plurality of tapping impacts (Paragraphs 38-40); modeling sub-surface damage associated with the surface damage based on an analysis of the tapping impact data; and generating a model of the sub-surface damage (Paragraph 38).
Bellotti is silent about the testing area encapsulates surface damage on the composite structure
Kollgaard teaches the testing area encapsulates surface damage on the composite structure (Fig.7 and paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Bellotti’s device to test a surface of a composite structure with surface damage because when an impact site is observed on 
Regarding claim 17, the combination of Bellotti and Kollgaard teaches all the features of claim 16 as outlined above, Bellotti further teaches wherein receiving tapping impact data comprises: coupling an automated tap tester device to the surface of the composite structure; performing, with the automated tap tester device, the plurality of tapping impacts on the surface; and receiving the plurality of acoustic signals associated with the plurality of tapping impacts (Paragraphs 6-7 and 38-40).
Bellotti is silent about identifying the surface damage on the composite structure and coupling the tester device to a surface of the composite structure at a location of the surface damage.
Kollgaard teaches identifying the surface damage on the composite structure (Fig.7 and paragraph 45) and coupling the tester device to a surface of the composite structure at a location of the surface damage (Paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Bellotti’s device to test a surface of a composite structure with surface damage because when an impact site is observed on a surface, it is good practice to inspect the structure for hidden damages residing below surface portions as taught by Kollgaard.
Regarding claim 20, the combination of Bellotti and Kollgaard teaches all the features of claim 16 as outlined above, Kollgaard further teaches providing a repair recommendation based on the modeling of the sub-surface damage (Paragraphs 5 and 55).

Claims 3-4, 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (U.S. Publication No. 20170074830) in view of Kollgaard et al. (U.S. Publication No. 20080156096) and Holmes et al. (U.S. Publication No. 20140118530) and Hall et al. (U.S. Publication No. 20170234837).
Regarding claim 3, the combination of Bellotti, Kollgaard and Holmes teaches all the features of claim 2 as outlined above, the combination of Bellotti, Kollgaard and Holmes is silent about wherein modeling sub-surface damage comprises: determining a surface area of the sub-surface damage relative to the surface based on an analysis of locations from which the first and second acoustic signals were received across the testing area; and determining a depth of the sub-surface damage relative to the surface based on an analysis of at least one of a frequency and an amplitude of the first and second acoustic signals.
Hall teaches wherein modeling sub-surface damage comprises: determining a surface area of the sub-surface damage relative to the surface based on an analysis of locations from which the first and second acoustic signals were received across the testing area; and determining a depth of the sub-surface damage relative to the surface based on an analysis of at least one of a frequency and an amplitude of the first and second acoustic signals (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface damage and a depth of the sub-surface damage because it would allow a user to have a better understanding of the sub-surface damage.

Hall teaches wherein performing a plurality of tapping impacts comprises performing the plurality of tapping impacts in a predetermined impact path across the testing area (Paragraphs 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform Bellotti’s hammer tapping in a predetermined path because it would make Bellotti’s device easier to use.
Regarding claim 7, the combination of Bellotti, Kollgaard and Holmes teaches all the features of claim 1 as outlined above, the combination of Bellotti, Kollgaard and Holmes is silent about wherein coupling an automated tap tester device comprises coupling the automated tap tester device to the surface using a vehicle that is automated or remote-controlled. 
Hall teaches wherein coupling an automated tap tester device comprises coupling the automated tap tester device to the surface using a vehicle that is automated or remote-controlled (Paragraphs 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform Bellotti’s hammer tapping in a predetermined path because it would make Bellotti’s device easier to use.

Hall teaches wherein generating a model comprises: generating a first model of a surface area defined by the sub-surface damage; and generating a second model of a sub-surface depth defined by the sub-surface damage (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface damage and a depth of the sub-surface damage because it would allow a user to have a better understanding of the sub-surface damage.
Regarding claim 19, the combination of Bellotti and Kollgaard teaches all the features of claim 16 as outlined above, the combination of Bellotti and Kollgaard is silent about wherein modeling the sub-surface damage comprises determining a surface area and a depth of the sub-surface damage based on at least one of a frequency and an amplitude of the plurality of acoustic signals.
Hall teaches wherein modeling the sub-surface damage comprises determining a surface area and a depth of the sub-surface damage based on at least one of a frequency and an amplitude of the plurality of acoustic signals (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (U.S. Publication No. 20170074830) in view of Kollgaard et al. (U.S. Publication No. 20080156096) and Holmes et al. (U.S. Publication No. 20140118530) and Georgeson et al. (U.S. Patent No. 6748791).
Regarding claim 6, the combination of Bellotti, Kollgaard and Holmes teaches all the features of claim 1 as outlined above, the combination of Bellotti, Kollgaard and Holmes is silent about wherein performing a plurality of tapping impacts comprises: determining, with an accelerometer, a stiffness of the surface of the composite structure across the testing area; and modeling the sub-surface damage based on an analysis of the stiffness of the surface at different locations across the testing area.
Georgeson teaches wherein performing a plurality of tapping impacts comprises: determining, with an accelerometer, a stiffness of the surface of the composite structure across the testing area; and modeling the sub-surface damage based on an analysis of the stiffness of the surface at different locations across the testing area (Column 4, lines 34 to column 5, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Georgeson’s accelerometer into Bellotti’s device because it would eliminate the need for a controlled tapper as taught by Georgeson.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (U.S. Publication No. 20170074830) in view of Kollgaard et al. (U.S. Publication No. 20080156096, hereinafter Kollgaard 096’) and Holmes et al. (U.S. Publication No. 20140118530) and Hall et al. (U.S. Publication No. 20170234837) and Kollgaard et al. (U.S. Publication No. 20080109187, hereinafter Kollgaard 187’).
Regarding claim 8, the combination of Bellotti, Kollgaard 096’, Holmes and Hall teaches all the features of claim 7 as outlined above, Hall further teaches coupling the automated tap tester device to the surface using a vehicle (Paragraphs 20-21).
The combination of Bellotti, Kollgaard 096’, Holmes and Hall is silent about wherein coupling the automated tap tester device comprises using a camera to align the automated tap tester device with the location of the surface damage.
Kollgaard 187’ teaches coupling the automated tap tester device comprises using a camera to align the automated tap tester device with the location of the surface damage (Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a camera to align Bellotti’s device to the surface because it is more accurate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIN Y ZHONG/Primary Examiner, Art Unit 2861